Citation Nr: 0336887	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  91-56 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lymphocytopenia and/or 
leucopenia, claimed due to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1951 to May 1953.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from determinations of the Los Angeles and North 
Little Rock Regional Offices (RO) of the Department of 
Veterans Affairs (VA).  In a decision dated in July 1998, the 
Board decided other issues on appeal and remanded the issue 
of service connection for lymphocytopenia and/or leucopenia 
due to radiation exposure for further development.  After the 
RO returned the case, the Board determined that the 
development had not been adequate and again remanded the 
case.  The RO returned the case to the Board in June 2002.  

In a decision dated in August 2002, the Board denied 
entitlement to service connection for lymphocytopenia and/or 
leucopenia, claimed due to exposure to ionizing radiation.  
The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a June 2003 order, the Court 
granted a joint motion of the parties for remand and vacated 
the August 2002 Board decision.  

The Board notes here, as it did in the introduction to the 
now-vacated August 2002 decision, that in comments dated in 
April 2002, the veteran stated that he has skin problems due 
to radiation exposure.  He also said that he had had two 
prostate operations since he was exposed to radiation.  The 
RO should clarify whether the veteran is claiming entitlement 
to service connection for skin disability and prostate 
disability due to exposure to ionizing radiation.  If he 
veteran wishes to pursue such claims, the RO should take 
appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify you if 
further action is required on your part.  




REMAND

In the Joint Motion for Remand it was stated that remand to 
the Board was required in order for the Board to address 
fully whether VA had met the notice requirements of 38 U.S.C. 
§ 5103(a), including the requirement that VA notify the 
claimant of what evidence, if any, it would obtain, and what 
evidence, if any, he was to obtain.  

The issue before the Board is entitlement to service 
connection for lymphocytopenia and/or leucopenia, claimed due 
to exposure to ionizing radiation in service in 1953, while 
participating in the Operation UPSHOT-KNOTHOLE atmospheric 
nuclear testes.  

The RO developed the veteran's claim under the provisions of 
38 C.F.R. § 3.311 and pursuant to that regulation obtained a 
radiation dose estimate from the Defense Threat Reduction 
Agency (DTRA).  DTRA provided its radiation dose assessment 
for the veteran in January 1999 and in its calculations 
estimated the veteran's external radiation dose as 2.2 rem 
with an upper bound of 3.0 rem.  

In October 2003, in Fast Letter 03-31, the Director of the VA 
Compensation and Pension Service reported that in May 2003 
the National Research Council (NRC) completed a review of 
radiation dose reconstructions provided by DTRA.  The review 
contained findings critical of upper bound radiation doses 
prepared by DTRA for atmospheric tests participants and 
Hiroshima/Nagasaki occupation forces.  The review found that 
DTRA had underestimated the upper bound radiation doses.  

In this case, service connection was denied for the veteran's 
claimed lymphocytopenia and/or leucopenia because the 
radiation dose estimate provided by DTRA was insufficient to 
establish that the exposure caused the claimed disability.  
In order to assure that the veteran's case receives full 
consideration, the RO should request that DTRA review the 
dose they provided previously to determine whether it should 
be increased.  Thereafter, if the DTRA provides a revised 
radiation dose estimate for the veteran, the RO should 
proceed with prescribed development described in 38 C.F.R. 
§ 3.111.  

In any event, the RO should assure full compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (in 
pertinent part codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002) with the implementing regulation at 
38 C.F.R. § 3.159 (2003)).  In particular, the RO must notify 
the veteran of the information and evidence necessary to 
substantiate his claim for service connection for 
lymphocytopenia and/or leucopenia, claimed due to exposure to 
ionizing radiation.  The RO must notify the veteran and his 
representative of any information and any medical or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, the RO must 
specifically inform the veteran and his representative of 
which portion, if any, of the evidence the veteran is to 
provide and which part VA will attempt to obtain on his 
behalf.  

In this regard, the RO should notify the veteran that he may 
submit a radiation dose estimate from a credible source.  The 
RO should explain that under 38 C.F.R. § 3.311(a)(3) a dose 
estimate shall be considered from a "credible source" if 
prepared by a person or persons certified by an appropriate 
professional body in the field of health physics, nuclear 
medicine or radiology and if based on analysis of the facts 
and circumstances of his claim.  If the veteran submits a 
dose estimate from a credible source, the RO should proceed 
as prescribed in 38 C.F.R. § 3.311(a)(2).  The RO should also 
notify the veteran that he may submit a medical opinion 
concerning whether there is a causal relationship between his 
radiation exposure and his claimed 
leucopenia/lymphocytopenia.  The RO should advise the veteran 
that any such medical opinion should consider factors 
outlined at 38 C.F.R. § 3.311(e), which include: probable 
radiation dose; relative sensitivity of the involved tissue 
to induction, by ionizing radiation, of the veteran's 
specific pathology; gender and pertinent family history; age 
at exposure; time-lapse between the radiation exposure and 
onset the leucopenia/lymphocytopenia; and extent to which 
environmental factors outside of service may have contributed 
to the development of the leucopenia/lymphocytopenia.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
explain that in a May 2003 report the NRC 
determined that DTRA may have 
underestimated the amount of radiation to 
which some veterans were exposed and that 
his case requires a revised radiation 
dose estimate.  The RO should explain the 
process and notify the veteran of any 
information or evidence required from him 
and notify him of what information or 
information it will attempt to obtain.  

2.  The RO should contact the DTRA and 
request that it provide a revised 
radiation dose estimate for the veteran.  
The RO should point out that this action 
is required a result of the May 8, 2003, 
report of the NRC on reconstructed 
radiation doses.  

3.  The RO should notify the veteran of 
the revised radiation dose estimate 
obtained from DTRA.  The RO should notify 
the veteran that if the revised radiation 
dose estimate differs from the prior 
estimate with a higher upper bound, it 
will proceed with development under 
38 C.F.R. § 3.311(c) and forward the 
claim for review by the VA Under 
Secretary for Benefits who may request an 
advisory opinion from the Under Secretary 
of Health.  In addition, the RO should 
notify the veteran that he may submit a 
radiation dose estimate from a credible 
source.  The RO should explain that under 
38 C.F.R. § 3.311(a)(3) a dose estimate 
shall be considered from a "credible 
source" if prepared by a person or 
persons certified by an appropriate 
professional body in the field of health 
physics, nuclear medicine or radiology 
and if based on analysis of the facts and 
circumstances of his claim.  If the 
veteran submits a dose estimate from a 
credible source, the RO should proceed as 
prescribed in 38 C.F.R. § 3.311(a)(2).  
The RO should also notify the veteran 
that he may submit a medical opinion 
concerning whether there is a causal 
relationship between his radiation 
exposure and his claimed 
leucopenia/lymphocytopenia.  The RO 
should advise the veteran that any such 
medical opinion should consider factors 
outlined at 38 C.F.R. § 3.311(e), which 
include: probable radiation dose; 
relative sensitivity of the involved 
tissue to induction, by ionizing 
radiation, of the veteran's specific 
pathology; gender and pertinent family 
history; age at exposure; time-lapse 
between the radiation exposure and onset 
the leucopenia/lymphocytopenia; and 
extent to which environmental factors 
outside of service may have contributed 
to the development of the 
leucopenia/lymphocytopenia.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should complete the 
development process outlined in 38 C.F.R. 
§ 3.311.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) as amended by Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  
____).  See also 38 C.F.R. § 3.159 
(2003).

6.  Thereafter, the RO should 
readjudicate entitlement to service 
connection for lymphocytopenia and/or 
leucopenia, claimed due to exposure to 
ionizing radiation.  

7.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
that addresses all evidence added to the 
record since its March 2002 SSOC.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


		
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


